

ACCEL ENTERTAINMENT, INC.
LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Accel Entertainment, Inc. Long Term
Incentive Plan, as amended from time to time (the “Plan”), Accel Entertainment,
Inc. (the “Company”) hereby grants to the individual listed below (“you” or the
“Participant”) the number of Restricted Stock Units (“RSUs”) set forth below in
this Restricted Stock Unit Grant Notice (this “Grant Notice”). This award of
RSUs (this “Award”) is subject to the terms and conditions set forth herein, in
the Restricted Stock Unit Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan attached hereto as Exhibit B, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Participant:
 
   
Date of Grant:
 
   (“Date of Grant”)
Total Number of Restricted Stock Units:
 
   
Vesting Commencement Date:
 
    (“Vesting Commencement Date”)
Vesting Schedule:
Subject to the terms and conditions of the Agreement, the Plan and the other
terms and conditions set forth herein, the RSUs shall vest according to the
following schedule: [_____]
[except as provided below,] so long as you remain continuously employed or
engaged by the Company or an Affiliate, as applicable, from the Date of Grant
through each such vesting date.
Qualifying Termination Vesting Schedule:
[In the event of your Qualifying Termination within 12 months following a Change
in Control, the RSUs will vest in full. In the event that the successor company
or a parent or subsidiary thereof does not assume the awards upon a Change in
Control, the RSUs will vest in full upon the Change in Control.]

[“Qualifying Termination” means the termination of the Participant’s employment
or service by the Company without Cause or by the Participant for Good Reason.]
“Cause” means (i) if the Participant is a party to an employment or service
agreement with the Company and such agreement includes a definition of “cause,”
the definition contained therein; or (ii) if no such agreement exists, or if
such agreement does not define “cause” or a similar term, (a) the Participant’s
material breach of this Agreement or any other written agreement between the
Participant and the Company or an Affiliate or the Participant’s breach of any
policy or code of conduct established by the Company or an Affiliate and
applicable to the Participant; (b) the commission of an act of gross negligence,
willful misconduct, breach of fiduciary duty, fraud, theft or embezzlement on
the part of the Participant; (c) the commission by the Participant of, or
conviction or indictment of the Participant for, or plea of nolo contendere by
the Participant to, any felony (or state law equivalent) or any crime involving
moral turpitude; or (d) the Participant’s willful failure or refusal, other than
due to disability, to perform the Participant’s obligations pursuant to this
Agreement or any employment agreement with the Company or an Affiliate, as
applicable, or to follow any lawful directive from the Company or any Affiliate,
as determined by the Company; provided, however, that if the Participant’s
actions or omissions as set forth in this clause (d) are of such a nature that
the Company determines they are curable by the Participant, such actions or
omissions must remain uncured 30 days after the Company has provided the
Participant written notice of the obligation to cure such actions or omissions.
[“Good Reason” means the Participant’s resignation within 90 days after any of
the following events, unless the Participant consents to the applicable event:
(i) a material decrease in the Participant’s base salary, other than a reduction
in annual base salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company; (ii) a material decrease in (a) the Participant’s
then-current title or position, or (b) authority or areas of responsibility as
are commensurate with the Participant’s then-current title or position; (iii) a
relocation of the Participant’s principal work location to a location more than
50 miles from the Participant’s then-current principal location of employment;
or (iv) a material breach by the Company or any


1

--------------------------------------------------------------------------------




Affiliate of this Agreement or any material agreement between the Participant,
the Company or any Affiliate. Notwithstanding the foregoing, any assertion by
the Participant of a termination for Good Reason will not be effective unless
and until the Participant has: (x) provided the Company or any Affiliate, within
60 days of the Participant’s knowledge of the occurrence of the facts and
circumstances underlying the Good Reason event, written notice stating with
specificity the applicable facts and circumstances underlying such Good Reason
event; and (y) provided the Company or any of its subsidiaries with an
opportunity to cure the same within 30 days after the receipt of such notice.]
By signing below, you agree to be bound by the terms and conditions of the
Agreement, the Plan and this Grant Notice. You acknowledge that you have
reviewed in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice.
In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the Company may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, account statements, annual and quarterly
reports and all other forms of communications) in connection with this Award.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have access. You hereby consent
to all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents.
[Remainder of Page Intentionally Blank; Signature Page Follows]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.
 
ACCEL ENTERTAINMENT, INC.
 
 
 
 
By:
 
 
 
Title:
 
 
Name:





Signature Page

--------------------------------------------------------------------------------






Exhibit A

RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”) by and between Accel
Entertainment, Inc., a Delaware corporation (the “Company”), and [_____] (the
“Participant”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.Award. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, effective as of the Date of Grant, the Company
hereby grants to the Participant the number of RSUs set forth in the Grant
Notice on the terms and conditions set forth in such notice, this Agreement and
the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each RSU represents the right to receive one
share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan. Unless and until the RSUs have become
vested in the manner set forth in the Grant Notice, the Participant will have no
right to receive any Stock or other payments in respect of the RSUs. Prior to
settlement of this Award, the RSUs and this Award represent an unsecured
obligation of the Company.
2.Vesting of RSUs.
(a)The RSUs shall vest in accordance with the vesting schedule set forth in the
Grant Notice. Unless and until the RSUs have vested in accordance with such
vesting schedule, the Participant will have no right to receive any dividends or
other distributions with respect to the RSUs. Except in the event of a
qualifying termination of employment as set forth in the Grant Notice, in the
event of the termination of the Participant’s employment or engagement prior to
the vesting of all of the RSUs, all unvested RSUs (and all rights arising from
such RSUs and from being a holder thereof) will terminate automatically without
any further action by the Company and will be forfeited without consideration or
notice. For the avoidance of doubt, in the event the Participant becomes a
member of the Board, the Participant will be considered to have remained
continuously employed or engaged by the Company provided that the termination of
the Participant’s employment is effective as of the date the Participant becomes
a member of the Board.
(b)Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 2 and any written employment agreement
entered into by and between the Participant and the Company or an Affiliate, as
applicable, the terms of such employment agreement shall control.
3.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds RSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an amount in cash equal to
the cash dividends the Participant would have received if the Participant was
the holder of record, as of such record date, of the number of shares of Stock
related to the portion of the Participant’s RSUs that have not been settled as
of such record date, such payment to be made on or within 60 days following the
date on which such RSUs vest in accordance with Section 2. For purposes of
clarity, if the RSUs (or any portion thereof) are forfeited by the Participant
pursuant to the terms of this Agreement, then the Participant shall also forfeit
the Dividend Equivalents, if any, accrued with respect to such forfeited RSUs.
No interest will accrue on the Dividend Equivalents between the declaration and
payment of the applicable dividends and the settlement of the Dividend
Equivalents.
4.Settlement of RSUs. As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 60 days after
such vesting date, the Company shall deliver to the Participant a number of
shares of Stock equal to the number of RSUs that become vested as of such
vesting date. All shares of Stock issued hereunder shall be delivered either by
delivering one or more certificates for such shares to the Participant or by
entering such shares in book-entry form, as determined by the Committee in its
sole discretion. In the event the Participant would otherwise become vested in a
fractional portion of an RSU (a “Fractional RSU”) based on the vesting terms set
forth in Section 2, the Fractional RSU shall instead remain unvested until the
final vesting date provided in the Grant Notice; provided, however, that if the
Participant would otherwise vest in a subsequent Fractional RSU prior to the
final vesting date for the RSUs and such Fractional RSU taken together with a
previous Fractional RSU that


1

--------------------------------------------------------------------------------





remained unvested would equal a whole RSU, then such Fractional RSUs shall vest
to the extent they equal a whole RSU. Upon the final vesting date, the value of
any Fractional RSUs shall be rounded up to the nearest whole RSU.
5.Tax Withholding. To the extent that the receipt, vesting or settlement of this
Award results in compensation income or wages to the Participant for federal,
state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents or,
if permitted by the Committee in its sole discretion, Stock, other property, or
any other legal consideration the Committee deems appropriate. If such tax
obligations are satisfied through net exercise or the surrender of previously
owned Stock, the maximum number of shares of Stock that may be so withheld (or
surrendered) shall be determined by the Committee and subject to any applicable
Company policy that may be in effect from time to time, without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives for tax advice or an
assessment of such tax consequences.
6.Non-Transferability. None of the RSUs, the Dividend Equivalents or any
interest or right therein may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Stock underlying the RSUs have been issued, and all
restrictions applicable to such shares have lapsed. Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect
against the Company and its Affiliates, except to the extent that such
disposition is expressly permitted by the preceding sentence.
7.Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No shares of Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Stock may then be listed. In addition, shares of Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued, (b)
in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act or (c) the Company has
attained from any regulatory body having jurisdiction the requisite authority,
if any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Stock hereunder. As a condition to any
issuance of Stock hereunder, the Company may require the Participant to satisfy
any requirements that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance.
8.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Stock that may become deliverable
hereunder unless and until the Participant has become the holder of record of
such shares of Stock, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares of
Stock, except as otherwise specifically provided for in the Plan or this
Agreement.
9.Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested RSUs.


A-2

--------------------------------------------------------------------------------





10.No Right to Continued Employment or Awards. Nothing in the adoption of the
Plan, nor the award of the RSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon the Participant the right to continued employment
by the Company or any Affiliate, or any other entity, or affect in any way the
right of the Company or any such Affiliate, or any other entity to terminate
such employment at any time. The grant of the RSUs is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.
11.Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
12.Entire Agreement; Amendment. This Agreement, the Grant Notice and the Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the RSUs granted hereby;
provided, however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any employment, consulting and/or
severance agreement between the Company (or an Affiliate or other entity) and
the Participant in effect as of the date a determination is to be made under
this Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan.
13.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
14.Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom this Award may be
transferred by will or the laws of descent or distribution.
15.Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.
16.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or any portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of such provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect
17.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the RSUs granted pursuant to this Agreement are intended to be exempt from the
applicable requirements of the Nonqualified Deferred Compensation Rules and
shall be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the RSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. The Participant’s employment shall terminate on the date
that he or she experiences a “separation from service” as defined under the
Nonqualified Deferred Compensation Rules.
[Remainder of Page Intentionally Blank]


A-3

--------------------------------------------------------------------------------






EXHIBIT B    

ACCEL ENTERTAINMENT, INC. LONG TERM INCENTIVE PLAN
[SEE ATTACHED]


B-1